[2] The petitioner bases his application for a rehearing upon the ground that since our decision he has discovered a letter from the court reporter, the original of which he files with his petition, in which the reporter states under date of May 22, 1923, that he has filed the transcript in Luckehe v.Reclamation Dist., and supplements *Page 17 
this letter with an affidavit of the court reporter that he had forgotten that he had so written. The letter and affidavit cannot be considered by us, for the reason that the petition here is necessarily based upon the proposition that the trial court improperly refused to certify the transcript under the facts as presented to him. The evidence now presented to us should be presented to the respondent for whatever action may be appropriate.
Petition denied.